Gilbert, Justice.
1. Where in the trial of a criminal ease counsel for the State, in examining one of its witnesses as to her absence in another State at a former term of the court, asked “How came you to go down there?” and, upon objection by defendant’s counsel, stated in the presence of the jury, “I want to know who sent her off,” and the defendant thereupon moved for a mistrial on the ground that the statement was prejudicial to the defendant; and where upon the return of the jury, which had been sent out pending further examination of the witness, the court stated: “Gentlemen, why I asked you to go out, the witness showed evidence that she left town, and there is not any proof whatever that the defendant’s counsel, relatives, or any one connected with the case had anything to do with it; she says that she left in the interest of her own people and grandmother, and not anybody connected with the defendant whatever, directly or indirectly; and with that statement 1 charge you that I don’t think the defendant, or anybody connected with the defendant, had anything to do with that at all. I overrule the motion,” the language of the court absolved the defendant from any connection with the witness’s absence, and rendered harmless before the jury the improper remark of the State’s counsel. The court did not err in not granting a mistrial. Brooks v. State, 134 Ga. 784 (2) (68 S. E. 504) ; Annunciatio v. State, 176 Ga. 787 (7), 792 (169 S. E. 3) ; White v. State, 177 Ga. 115 (5), 125 (169 S. E. 499).
2. Movant complains of certain stated remarks made to the jury in the argument of the assistant solicitor-general. There was no motion for a mistrial. The court reprimanded counsel, instructing the jury that the remarks were improper and must be disregarded. This ground of the motion for a new trial does not show error. Farmer v. State, 91 Ga. 720 (2) (18 S. E. 987); Hudson v. State, 101 Ga. 520 (3-b) (28 S. E. 1010); Hall v. State, 141 Ga. 7 (9) (80 S. E. 307) ; Nix v. State, 149 Ga. 304 (3) (100 S. E. 197) ; Swain v. State, 162 Ga. 777 (6) (135 S. E. 187).
*573No. 10700.
April 11, 1935.
Henderson L. Lanham, Carl H. 'Griffin, and W. B. Mebane, for plaintiff in error.
M. J. Yeomans, attorney-general, J. F. Kelly, solicitor-general, B. D. Murphy, J. T. Goree, J. B. Bosser, and E. J. Glower, contra.
3. The general grounds of the motion for a new trial, having been abandoned in the brief of plaintiff in error, are not considered.

Judgment affirmed.


All the Justices concur.

Russell, C. J. I concur in the judgment upon the general grounds.